Petitioner appeals from two judgments of the Supreme Court, Kings County, each judgment being in a separate proceeding. In the first proceeding, pursuant to section 330 of the Election Law to validate a petition designating petitioner as a candidate in the General Election to be held on November 7,1972 for the public office of Assemblyman for the 38th Assembly District, he appeals from a judgment entered September 28, 1972, which dismissed the application without prejudice. In the second proceeding, pursuant to article 78 of the CPLR .to compel the respondent Board of Elections to accept petitioner’s certificate of acceptance and to restore his name to the ballot in said General Election for said public office, he appeals from a judgment entered October 2,1972 which denied the application. Both judgments affirmed, without costs. No opinion. Munder, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.